DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 , 5-6, 8-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grunert EP 1050618 A1 in view of Kredo US 4681155 A, Turney US 20170363361 A1 and Abels US 20080041570 A1.
Re claim 1, Grunert teach a flexible manifold (2, 3, 4) adapted for use on a plate-fin heat exchanger core (noting the core is considered the manifold and its attachment to the sidewall 6 and inlet and outlet 5 for S, fig 2, as a whole), the flexible manifold comprising: a first end (left fig 2) with at least one port (annotated fig) adapted to receive or discharge a medium; a second end (right fig 2, also noting fig 1 shows both ends of the both ends describes as the ends in the spec para 17) distal from the first end, adapted to transfer the medium to or from the plate-fin heat exchanger core (para 17, noting the layers bonded to the sides 6, para 19 are considered the core), wherein the second end comprises a plurality of openings (“inlet openings”, para 17, figs noting that the plate stack as described in para 19 will naturally have openings on both longitudinal ends); a plurality of individual layers (2, 3, fig 2, noting each individual layer is defined by two plates 3 sandwiching 4 on both ends) extending between the first end and the second end; a plurality of horizontal guide vanes (4) defining the plurality of individual layers (noting the left inlet end of the layers are defined by 4 in addition to spacing); wherein: each layer of the plurality of individual layers is defined by two adjacent horizontal guide vanes of the plurality of horizontal guide vanes (para 23, noting 4 are placed on both ends), and the two adjacent horizontal guide vanes are cantilevered proximate the first end (noting that the two ends are relatively adjacent to each other and proximate by being part of the stacked core, para 19, and thus 4 on both ends are also considered adjacent and proximate to each other, since the terms adjacent and proximate are relative) and flexible to allow for elastic deformation (noting that according to the Merriam-Webster dictionary, the plain meaning of ‘cantilevered’ is a projecting beam or member supported at only one end: such as, noting that 4 is only supported on one end, and that the material plastic is flexible, para 23 ) .
Grunert fail to explicitly teach a plurality vertical members.
Kredo teach a plurality vertical members disposed within the plurality of individual layers to add fins for heat exchange (figs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a plurality vertical members disposed within the plurality of individual layers as taught by Kredo in the Grunert invention in order to advantageously allow for advantageous counterflow heat exchange as is well known in the art.
Kuczek et al., as modified, fail to explicitly teach configured to be metallurgically joined.
Turney teach each layer of the plurality of individual layers is
 configured to be metallurgically joined to a respective core layer of the plate-fin heat exchanger core at an opening of the plurality of openings (para 37, noting when the core is assembled as a whole with metal parts as described, thus being “metallurgically joined to a respective core layer” since the entire core is assembled as a whole, and “at an opening of the plurality of openings “ since “at” is broad and met since the entire core is assembled together the term at is naturally met, and the core layers are considered to be different layers of the core through which a working fluid flows in the interior ) to provide a suitable material for heat exchanged (noting metal will naturally be joined in this way).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include configured to be metallurgically joined as taught by Turney in the Kuczek et al., as modified, invention in order to advantageously allow for optimal strength and heat exchange as is known in the art.
Kuczek et al. , as modified, fail to explicitly teach a lap joint.
Abels teach and each layer of the plurality of individual core layers is configured to form a lap joint with the respective core layer, thereby forming a lap joint to join alternating layers (Para 39, fig 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a lap joint as taught by Abels in the Kuczek et al. , as modified, invention in order to advantageously allow for strength in an layered heat exchanger. 





    PNG
    media_image1.png
    405
    635
    media_image1.png
    Greyscale




Re claim 5, it would have been obvious to one having ordinary skill in the art at the time the invention was from the heat exchanger out of one or more of nickel, aluminum, titanium, copper, iron, cobalt, and alloys thereof for increased heat transfer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

 Re claim 6, it would have been obvious to one having ordinary skill in the art at the time the invention was from the heat exchanger out of Inconel 625, Inconel 718, Haynes 282, or AlSilOMg for increased heat transfer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.


  




 Re claim 8, Kredo teach the vertical members comprise vertical guide vanes dividing each of the plurality of individual layers into a plurality of discrete manifold flow passages extending at least part of a distance from the first end to the second end of the flexible manifold (fig 4 and see the rejection of claim 1).  
Re claim 9, Grunert teach a plate-fin heat exchanger, comprising at least one of the flexible manifolds of claim 1 (figs).  

Re claim 20, Grunert teach  a plate-fin heat exchanger, comprising: a plate-fin heat exchanger core (paras 17 and 19); and a flexible manifold (plate stack attached to walls , para 19) adapted for use on the plate-fin heat exchanger core, the flexible manifold comprising a plurality of individual layers 2, 3, fig 2, noting each individual layer is defined by two plates 3 sandwiching 4 on both ends, and further comprising: a first end (left fig 2)  with at least one port (annotated fig) adapted to receive or discharge a medium; a second end (right fig 2, also noting fig 1 shows both ends of the both ends describes as the ends in the spec para 17)  distal from the first end, adapted to transfer the medium to or from the plurality of individual layers, wherein the second end comprises a plurality of openings (“inlet openings”, para 17, figs noting that the plate stack as described in para 19 will naturally have openings on both longitudinal ends); a plurality of horizontal guide vanes (4) defining the plurality of individual layers (noting the left inlet end of the layers are defined by 4 in addition to spacing); the plurality of horizontal guide vanes that define each of the  plurality of individual layers are cantilevered proximate (noting that the two ends are relatively adjacent to each other and proximate by being part of the stacked core, para 19, and thus 4 on both ends are also considered adjacent and proximate to each other, since the terms adjacent and proximate are relative)  the first end (para 23, noting 4 are placed on both ends) and flexible to allow for elastic deformation; and the flexible manifold is configured to be mechanically and thermally compliant (noting that according to the Merriam-Webster dictionary, the plain meaning of ‘cantilevered’ is a projecting beam or member supported at only one end: such as, noting that 4 is only supported on one end, and that the material plastic is flexible, para 23, and noting the scope appears similar to the rejection of claim 1, see the rejection of claim 1 ).
Grunert fail to explicitly teach a plurality vertical members.
Kredo teach and a plurality of vertical members disposed within each layer of the plurality of individual layers to add fins for heat exchange (figs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a plurality vertical members disposed within the plurality of individual layers as taught by Kredo in the Grunert invention in order to advantageously allow for advantageous counterlow heat exchange as is well known in the art.
Kuczek et al., as modified, fail to explicitly teach configured to be metallurgically joined.
Turney teach each layer of the plurality of individual layers is wherein: the plurality of individual layers are configured to be metallurgically joined to respective ones of a plurality of layers of the plate-fin heat exchanger core at the plurality of openings (para 37, noting when the core is assembled as a whole with metal parts as described, thus being “metallurgically joined to a respective core layer” since the entire core is assembled as a whole, and “at an opening of the plurality of openings “ since “at” is broad and met since the entire core is assembled together the term at is naturally met ) to provide a suitable material for heat exchanged (noting metal will naturally be joined in this way).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include configured to be metallurgically joined as taught by Turney in the Kuczek et al., as modified, invention in order to advantageously allow for optimal strength and heat exchange as is known in the art.
Kuczek et al. , as modified, fail to explicitly teach a lap joint.
Abels teach wherein: the plurality of individual layers are configured to be metallurgically joined to respective ones of a plurality of layers of the plate-fin heat exchanger core at the plurality of openings with a lap joint (noting the instant combination has the attachment with the lap joint as taught by Abels) to join alternating layers (Para 39, fig 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a lap joint as taught by Abels in the Kuczek et al. , as modified, invention in order to advantageously allow for strength in an layered heat exchanger. 

    PNG
    media_image1.png
    405
    635
    media_image1.png
    Greyscale



Claims 2-4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grunert EP 1050618 A1 in view of Kredo US 4681155 A, Turney US 20170363361 A1 and Abels US 20080041570 A1 further in view of TEEGUARDEN US 3334399 A .
Re claim 2, Grunert teach wherein the respective core layer of the plate-fin heat exchanger core comprises a parting sheet (7), comprising a parting sheet thickness.
Grunert , as modified, fail to explicitly teach bars in the core.
TEEGUARDEN teach and two closure bars (annotated fig),  wherein each of the two closure bars comprises a closure bar thickness to add structural support in a heat exchanger.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include bars in the core as taught by TEEGUARDEN in the Grunert , as modified, invention in order to advantageously allow for  high operation temperatures and ease of manufacture. 
Re claim 3,   Kredo teach the sidewall thickness is approximately constant (figs) to provide walls for adding fins.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a plurality vertical members disposed within the plurality of individual layers as taught by Kredo in the Grunert, as modified, invention in order to advantageously allow for advantageous counterflow heat exchange as is well known in the art.
Re claim 4, Grunert teach the floor thickness is approximately constant (figs, noting the floor is flat and thus considered to have a constant thickness).  



    PNG
    media_image2.png
    643
    702
    media_image2.png
    Greyscale

Re claim 21, Grunert teach wherein said each layer of the plurality of individual layers includes a side wall (annotated fig)    , defining a side wall thickness, and a floor defining a floor thickness,



wherein said each layer of the plurality of individual layers includes a side wall, defining a side wall thickness, and a floor defining a floor thickness (noting either the top of the double layer 3 or the interior bottom floor of the interior channel to 3, para 22, is considered a floor, para 22).

    PNG
    media_image3.png
    750
    523
    media_image3.png
    Greyscale

 





Response to Arguments
Applicant’s arguments, see reply, filed 5/02/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 5/02/2022 have been fully considered but they are not persuasive. 
Applicant argues that Grunert fail to teach that the second end has “ a plurality of openings” and “two adjacent horizontal guide vanes are cantilevered proximate the first end”, since the manifold of the first heat exchanger a featureless. The examiner respectfully disagrees and notes that noting the core is considered the manifold and its attachment to the sidewall 6 and inlet and outlet 5 for S, fig 2, as a whole. The respective aforementioned has structure and meets all the claim limitations (see detailed rejection above).
Applicant argues that the prior art fails to teach a cantilever layer.  The examiner respectfully disagrees. The structure relied upon to teach a cantilever is only attached on one end by being sandwiched by layer 3, which meets the definition of cantilevered, and no additional special definition is provided contrary to the standard definition by applicant.
Applicant argues that 4 are connected to each other by 7 and thus cannot be considered   a cantilever layer.  The examiner respectfully disagrees. 7 connects 4 is such a way that a free end still floats and exists unconnected to another structure on the opposite end, and thus is still considered cantilevered. 
Applicant argues that 7 is part of the core of Grunert and thus cannot be in the manifold. The examiner respectfully disagrees. & is considered part of the manifold in the teaching of claim 1 and meets the claim requirements as detailed and claimed by the “manifold” of claim 1. The examiner notes that the “manifold” is said to contain certain details taught by Grunert, and similar to the broadly claim the “core”. Applicant has merely made a conclusory statement as to why a part must be a part of the core and not the manifold, without any supporting evidence or reference to the claim language. The applicant has only provided a statement of record, with no evidence, no citations, and no reference to any part of the prior art of record which shows as to why 7 must be considered party of the core and not the manifold, given what is claimed in claim 1.


I.   ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

The arguments of counsel cannot take the place of evidence in the record. See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	




However, the scope of claim 1 has been changed in the latest reply and therefore the examiner is now relying on  Grunert to teach the recited cantilever layer (see detailed rejection above).  Therefore, the applicants’ arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 9733026 B2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/            Examiner, Art Unit 3763